Citation Nr: 1722194	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  12-31 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McGoings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1983 to June 1985.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In May 2015, a Board hearing was held where the Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the Veteran's file.

The September 2015 remand instructions included several directives, to be discussed below, that were not adequately complied with.  To appropriately address the issue of entitlement to service connection for a back disability, the Board must remand to the AOJ for further development.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The previous Board remand directed the RO to schedule the Veteran for a new examination with a physician due to the medical complexity of the Veteran's injury.  However, the Compensation and Pension examination afforded to the Veteran in March 2016 and the corresponding medical opinions were all performed by a nurse practitioner.  

Further, the nurse practitioner's opinion is premised on an inaccurate factual basis.  Specifically, the nurse practitioner states, in both the examination and the following opinion, that the Veteran sustained a compression fracture as a result of his in-service injury.  As noted in the prior Remand, the service treatment records indicate that the compression fracture was in fact a preliminary diagnosis and that an x-ray, performed on the same day as the injury, showed no signs of a compression fracture.  
Lastly, the examiner was instructed to consider the previous nexus opinions of record.  The medical opinion issued by the nurse practitioner is entirely silent in regard to the nexus opinions of record.  The Board finds that a new VA examination, conducted by a physician and based on an accurate factual background, is necessary in this case.

The Veteran did not respond to the prior development request concerning his workers' compensation claim.  Since it is necessary to remand his case again, as described above, the Board will give him another opportunity.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file any outstanding, pertinent VA treatment records from Alvin C. York VA Medical Center and the Tennessee Valley Healthcare System from November 2015 to present.

2. Request that the Veteran identify the state where he filed a Workers' Compensation claim.  After receiving any needed authorizations from the Veteran, obtain all outstanding, pertinent records associated with that claim.

3. After obtaining all available treatment records, the Veteran should be afforded an appropriate VA examination, with a physician, to determine the etiology and current nature and severity of his back disability.  

If the Veteran fails to report for any reason, then his file should still be forwarded to a physician to provide the opinions.

The examiner, after examining the Veteran and reviewing the claims file, should answer the following question:

Is it as least as likely as not (50 percent likelihood or greater) that the Veteran's back disability is related to service, to include the motor vehicle accidents noted in the service records in January and February 1984?  Once again, the Board emphasizes a compression fracture appears to have been a preliminary diagnosis that was subsequently not verified by the contemporaneous x-rays during service.  If the examiner concludes otherwise, a full explanation should be provided to assist the Board in interpreting the service medical records.

Included in the examiner's discussion should be consideration of prior nexus opinions regarding the Veteran's back condition - particularly those from Dr. R.T. and the prior VA examinations.

A complete rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

4. After completion of the above, the issue of entitlement to service connection for a back disability should be readjudicated.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




